Citation Nr: 1454563	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include on a secondary basis.

2.  Entitlement to service connection for a right ankle disability, to include on a secondary basis.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) with depressive disorder and substance abuse prior to February 1, 2014, and in excess of 70 percent from that date.

6.  Entitlement to an increased rating for osteochondral fracture of the left talus, currently evaluated as 20 percent disabling.

7.  Entitlement to an effective date for an award of service connection for PTSD, prior to October 15, 2009.

8.  Entitlement to an effective date for an evaluation and award of service connection for degenerative joint disease of the left foot, prior to December 6, 2010.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

During the March 2014 hearing, the Veteran indicated that additional VA and private records were outstanding with respect to his claims for the ankles, right knee, and PTSD.  The undersigned noted that the additional private treatment records had been recently added to the virtual file.  The record was held open for 60 days for the Veteran to obtain any additional evidence and associate it with the claims folder.  The Veteran and the undersigned very specifically discussed the fact that this evidence and any additional evidence developed subsequent to the hearing would be added to the file after the last RO review of the appeal and that he could waive his right to initial RO review of this evidence.  The Veteran specifically stated that he waived his right to initial consideration of the evidence discussed at the hearing "and any other records" that were added to the file "after the RO has looked at the case and before [the undersigned made] the decision in the case."  The Board notes that additional VA treatment records and examination reports were added to the virtual file after the hearing.  Given the waiver provided by the Veteran at the hearing, the Board will proceed with adjudication of his claim without referral of such records to the RO.  

During the hearing, the undersigned referred to the fact the Veteran submitted a notice of disagreement regarding a number of issues, but that a statement of the case had not been issued.  The Board notes that a statement of the case issued in July 2013 addressed claims for service connection for obstructive sleep apnea and gastroesophageal reflux disease, both to include on a secondary basis, increased ratings for scar, status post partial talus bone excision and degenerative joint disease of the left foot, and for a total rating based on individual unemployability (TDIU) due to service-connected disability.  Since a substantive appeal addressing these issues was not received, they are not properly before the Board at this time.  Further, with respect to the TDIU issue, the Board notes that TDIU was granted, effective January 15, 2014, in an October 2014 rating decision.

The VA sent the Veteran a letter in August 2014 indicating he had been placed on a list of people who wanted to testify at a Travel Board hearing.  The Board notes that by regulation, a Veteran is entitled to "a hearing on appeal."  See 38 C.F.R. § 20.700 (2013).  In this case, the Veteran had a Board hearing in March 2014.  

The issue of service connection for hiatal hernia is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of an effective date for an evaluation and award of service connection for degenerative joint disease of the left foot, prior to December 6, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2012, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw his appeal on the issue of service connection for a low back disability.

2.  In September 2012, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw his appeal on the issue of service connection for a left hand disability.

3.  Service connection is in effect for, among other disabilities, osteochondral fracture of the left talus and degenerative joint disease of the left foot.

4.  The Veteran's right knee disability was initially manifested many years after, and is not shown to be related to, his service or to have been caused or aggravated by a service-connected disability.

5.  The Veteran's right ankle disability was initially manifested many years after, and is not shown to be related to, his service or to have been caused or aggravated by a service-connected disability.

6.  The Veteran's PTSD has resulted in deficiencies in most areas since the inception of the award of service connection.  Total occupational and social impairment due to PTSD has not been demonstrated.  

7.  The Veteran's left ankle disability is manifested by limitation of motion and pain, without evidence of ankylosis.

8.  The Veteran's initial claim for service connection for PTSD was received on October 15, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a service connection for a left hand disability have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  A right knee disability was not incurred in or aggravated by active service, is not proximately due to or the result of a service-connected disability, nor may arthritis be presumed to have been so incurred or aggravated  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1137, 5107  (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2014).

4.  A right ankle disability was not incurred in or aggravated by active service, is not proximately due to or the result of a service-connected disability, nor may arthritis be presumed to have been so incurred or aggravated  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1137, 5107  (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2014).

5.  The criteria for a 70 percent rating, but no higher, for PTSD with depressive disorder and substance abuse were met for the period from October 5, 2009, through January 31, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 8434, 9411 (2014).

6.  The criteria for a rating in excess of 70 percent for PTSD with depressive disorder and substance abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 8434, 9411 (2014).

7.  The criteria for a rating in excess of 20 percent for osteochondral fracture of the left talus have not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2014).

8.  The criteria for an effective date for an award of service connection for PTSD prior to October 15, 2009 have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, with respect to claims for service connection for low back and left hand disabilities, the Board notes that a statement of the case addressing these claims (and several others) was issued in April 2010.  The Veteran submitted a substantive appeal the following month, noting he wanted to appeal all issues listed in the statement of the case.  However, in a September 5, 2012 VA Form 9, the Veteran clearly stated that he "no longer want[s] to appeal any other issues not listed on this form 9."  The listed issues did not include the low back or left hand.  

Based on his September 5, 2012 VA Form 9, it is apparent it is his intent to withdraw the appeals for entitlement to service connection for the left hand and low back.  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these claims.


II.  Adjudicated claims 

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated October 2007, August 2008, June 2009 and July 2012, the VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and earlier effective dates.  The claims were most recently readjudicated in the July 2013 supplemental statement of the case.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.


Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and postservice treatment records, including VA treatment records and private treatment records, has been completed.  In connection with this claim, VA examinations were performed in June 2009 (right knee and right ankle); February 2011, August 2011, May 2013, and October 2014 (PTSD); and July 2003, June 2009, March 2010, July and October 2011, and October 2014 (left ankle).  These examinations, taken together, are adequate.  The examiners obtained a reported history from the Veteran, conducted thorough examinations, and provided adequate rationale for medical opinions provided.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 Board hearing, the undersigned asked questions of the Veteran to ascertain the history of the Veteran's right knee and right ankle disabilities, the nature of his left ankle and PTSD disabilities, and his contentions with respect to his earlier effective date claim.  His testimony reflects knowledge of the elements necessary to substantiate each claim.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

	Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's primary contention is that his right knee and right ankle disabilities are a result of his service-connected left lower extremity disability.  The service treatment records are negative for complaints or findings pertaining to the right knee or right ankle.  When the Veteran was examined by the VA in March 2003, there were no findings concerning the right knee or right ankle.  It was noted he had a minimal left foot limp.

On VA examination of the joints in June 2009, the examiner noted he reviewed the claims folder.  The Veteran indicated his right ankle and right knee problems were due to overuse as a result of his service-connected left ankle condition.  It was noted he was not aware of any diagnosis involving the right lower extremity.  X-rays of the right knee and right ankle revealed degenerative changes.  The impressions were degenerative joint disease of the right knee and minimal degenerative changes of the right ankle.  The examiner asserted that a review of medical literature revealed no accepted medical studies that supported a relationship that favoring one lower extremity will result in injury to the opposite lower extremity.  He commented it was more likely than not that any underlying degenerative changes in the opposite extremity would manifest themselves over time, but the relationship is not that of the injured lower extremity contributing to an injury of the opposite extremity.  He cited an article in a medical journal that concluded there were no hard data to support the belief that favoring one leg adversely affected the other, and that this sequence is unlikely.  

The only evidence supporting the Veteran's claim that his right knee and right ankle disabilities are related to his service-connected left ankle disorders consists of his statements.  The Board acknowledges the Veteran testified at the hearing before the undersigned in March 2014 that his physician has said there is a relationship.  The Veteran was given an opportunity to submit additional evidence, but none has been received.  The fact remains, therefore, that the only medical opinion of record found that studies do not support the proposition that an injury to a lower extremity will result in a disability of the opposite lower extremity.  As noted above, the examiner specifically cited a medical journal in support of his conclusion.

Thus, the record shows any current right knee or right ankle disability was initially manifested many years following service and is not related to service or a service-connected disability.  

The Veteran does not contend, and the evidence does not show that a right knee and/or right ankle disability was incurred in service.  Likewise, no nexus has been established between his current right knee and/or right ankle disability and service.  Indeed, the Veteran does not contend this to be the case.  Turning to direct service connection through chronicity and continuity of symptomatology, the Veteran once again does not contend this to be the case.  He repeatedly has indicated that his right knee and ankle problems developed after service due to his service-connected left ankle problems.  Regarding presumptive service connection, while the current medical evidence shows that the Veteran has right knee and ankle arthritis, there is no x-ray evidence of such in the first post-service year.

The Board finds that service connection is not warranted for a right knee or ankle disorder.  Neither the requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise, nor the requirements for presumptive service connection or secondary service connection have been fulfilled.  Accordingly, the preponderance of the evidence is against the claims for service connection for a right knee or right ankle disability on any basis.

	

Increased rating 

PTSD 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for such rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran presented to a VA hospital in October 2010 with suicidal thoughts which had been progressing for two years.  He had vague homicidal thoughts.  He did well throughout his stay.  A mental status evaluation revealed he was alert and oriented times four.  His mood was euthymic, and his affect restricted.  He denied suicidal or homicidal ideation and paranoid ideation.  No psychosis was elicited.  He denied hallucinations.  The diagnoses were PTSD and alcohol and cocaine dependency.  The Global Assessment of Functioning score was 50.  

The Veteran was hospitalized at a VA facility from November to December 2010.  He denied suicidal or homicidal ideation, but there was a recent history of homicidal ideation.  He said those symptoms had resolved.  He denied audio and visual hallucinations.  The diagnoses were alcohol abuse, cocaine dependency, anxiety disorder, not otherwise specified and depression, not otherwise specified.  The Global Assessment of Functioning score was 40.

The Veteran was afforded a VA psychiatric examination in February 2011.  It was noted he had a long history of psychiatric symptoms and alcohol and cocaine abuse.  He reported an intermittently sad and depressed mood due to chronic physical pain.  He stated he had recurring nightmares and reported anxiety and nervousness related to chronic pain.  He verbalized passive suicidal thoughts.  He indicated he had symptoms every day and they were mild to moderate in severity.  It was noted he was isolated and detached, and he reported minimal interpersonal social interaction.  On mental status evaluation, the Veteran's mood was depressed.  His affect was sad and tearful.  His mood was stable.  He had no active suicidal or homicidal ideation, no paranoia and no delusions.  He denied audio and visual hallucinations.  His thought process was linear, coherent and directed.  He was oriented times three.  His memory was grossly intact.  Insight was limited and judgment adequate.  The impressions were depressive disorder, due to physical condition, PTSD and alcohol and cocaine abuse.  The overall Global Assessment of Functioning score was 65, and the Global Assessment of Functioning score due to PTSD was 75.  The examiner stated that the overall Global Assessment of Functioning score reflected moderate impairment in psychosocial functioning.  The examiner stated the Veteran's psychiatric symptoms did not appear to impair his employability.  

VA outpatient treatment records show the Veteran stated in May 2011 that he had a lot on his mind, but did not wish to discuss his problems.  He reported good sleep.  On mental status evaluation, his thought processes were goal-directed, logical and coherent.  He denied suicidal or homicidal ideation and audio and visual hallucinations.  It was indicated the Veteran's symptoms were consistent with diagnoses of polysubstance dependence in remission and PTSD.

On VA psychiatric examination in August 2011, the examiner noted the Veteran's addictive disorders were not currently contributing to his mood symptoms.  It was indicated the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment and thinking or mood.  The Veteran denied having friends.  His symptoms included depressed mood, chronic sleep impairment, disturbances in motivation and mood and suicidal ideation.  There was no indication of panic attacks, impaired judgment, gross impairment of thought process, obsessional rituals, impaired impulse control, persistent delusions or hallucinations, or neglect of personal appearance or hygiene.  The diagnoses were PTSD, adjustment disorder with depressed mood and alcohol abuse.  The Global Assessment of Functioning score was 45.

The Veteran was admitted to a VA hospital in October 2011 for detoxification.  It was noted he had been agitated and unable to sleep.  He also had thoughts of wanting to do harm to himself and others.  A drug screen was positive for cocaine and opiates.  The diagnoses were alcohol abuse, cocaine dependence, anxiety disorder, not otherwise specified, depression, not otherwise specified and PTSD, by records and history.  The Global Assessment of Functioning score was 50.

On VA psychiatric examination in May 2013, the examiner commented that the Veteran's symptoms of PTSD, including recurrent memories, social detachment, frequent irritability and insomnia, caused occupational and social impairment such that the Veteran could not relate effectively to co-workers, maintain concentration and attention sufficient to perform tasks and adapt to changing work conditions.  

The Veteran was hospitalized by the VA in August 2013 for substance abuse, anger and homicidal ideation.  On admission, a drug screen was positive for cocaine.  He denied current suicidal, but expressed homicidal ideations.  He denied hallucinations and delusions, but endorsed paranoia.  His insight and judgment were impaired.  The diagnoses were polysubstance dependence, polysubstance-induced mood disorder, PTSD and depressive disorder.  The Global Assessment of Functioning score was 70.  

The Veteran was again admitted to a VA hospital beginning in December 2013.  He presented to the emergency room with complaints of depression, suicidal and homicidal ideation and alcohol abuse.  A drug screen was positive for cocaine.  He reported he was upset because his mother had recently had a heart attack.  He stated he was not sleeping well.  The hospital report noted the Veteran had a flag on his VA chart for disruptive behavior, and he had made recurrent threats to staff and patients, including threats to kill a doctor and another Veteran in 2009.  These threats were later recanted.  He had about six substance abuse admissions and during them he typically made homicidal and suicidal statements.  He had a rocky hospital course and was irritable.  He continued to endorse suicidal ideation and occasionally endorsed homicidal ideation.  He was prone to angry outbursts.  He occasionally became aggressive towards other patients over seemingly minor issues.  He showed little progress in the first couple of weeks in the hospital.  He was reluctant to try medications that would help with his mood symptoms and nightmares.  He had an improvement in affect with an improvement in his sleep.  He generally became more agreeable, but the tendency to be manipulative remained, and he still endorsed suicidal ideation.  When the discharge summary was prepared, the Veteran was alert and oriented times three.  He was euthymic, and denied suicidal or homicidal ideation and active psychotic symptoms.  The diagnoses were PTSD, unspecified depressive disorder, unspecified personality disorder, and alcohol and cocaine use disorder.  He was transferred to a State hospital.  

The Veteran was admitted to East Mississippi State Hospital in January 2014.   He related he was not suicidal or homicidal, and said that was what you had to say to get help at the VA.  He minimized his substance abuse history.  He denied all complaints of depression.  He admitted to having trouble sleeping.  He asserted he had never been in a psychiatric hospital previously.  On mental status evaluation, the Veteran's answers were guarded and he was not fully cooperative.  He denied all thoughts, plans, or intents to harm himself or others.  His mood was good.  There was no evidence of psychosis.  His memory and concentration were grossly intact.  Insight was limited and judgment was fair.  His impulse control was good.  On the day of discharge, the Veteran was seen by the weekly treatment team, at which time a physician documented the Veteran was calm and polite, clean, cooperative, alert and oriented times four and very reasonable.  He was coherent, his affect was calm and there was no evidence of a psychosis.  He denied having thoughts of hurting himself or others.  The physician indicated the Veteran was psychiatrically stable.  The diagnoses were substance usage, and PTSD.  The Global Assessment of Functioning score was estimated at 30 on admission and 40 on discharge.  

On VA psychiatric examination in October 2014, the Veteran related he had been married to his second wife for 31 years, but she lived in another state.  He stated he had no friends or family who checked on him.  He said he continued to experience violent nightmares, flashbacks, sleep problems, persistent irritability, depression, and feelings of hopelessness.  On mental status evaluation, the Veteran was oriented times four.  His mood was distressed, with a congruent affect.  He was cooperative and tracked conversation well.  He had poor eye contact.  He was appropriately groomed, but had poor hygiene.  He denied suicidal or homicidal ideation and audio and visual hallucinations.  The examiner concluded the Veteran had occupational and social impairment with deficiencies in most areas.  The diagnoses were PTSD, unspecified depressive disorder and alcohol and cocaine use disorder.  It was indicated the Veteran had serious impairment in his PTSD symptoms of hypervigilance, feelings of detachment from others, difficulty concentrating and irritability.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

In a May 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation for it effective October 15, 2009.  By rating action dated September 2011, the RO granted service connection for substance abuse associated with PTSD.  An August 2012 rating decision assigned a 50 percent rating for PTSD, effective October 15, 2009.  An October 2014 rating decision assigned a 70 percent rating for PTSD, effective February 1, 2014.  Temporary total ratings for the periods from July 5, 2013 through August 31, 2013, and from December 1, 2013 through January 31, 2014 under the provisions of 38 C.F.R. § 4.29 (2014) were also assigned.

The initial question is whether a rating in excess of 50 percent is warranted for PTSD, prior to February 1, 2014.  

The record reflects that the Veteran has often reported having suicidal and/or homicidal ideation on initial presentation to a VA facility.  However, mental status evaluations show he would deny such ideation.  In this regard, he reported suicidal thoughts when he was admitted to a VA hospital in October 2010.  The mental status evaluation shows he denied suicidal or homicidal ideation and hallucinations.  While a recent history of homicidal ideation was noted on the November 2010 VA hospitalization, the Veteran again denied suicidal or homicidal ideation.  It is noted that the Global Assessment of Functioning scores for these two hospitalizations were 50 and 40, respectively.  The VA examination conducted in February 2011 again show he reported passive suicidal thoughts, but had no suicidal or homicidal ideation on examination.  The Global Assessment of Functioning score was 65, and the examiner opined that the Veteran's psychiatric disability resulted in moderate impairment.

While no panic attacks, delusions, hallucinations or obsessional rituals were noted on the August 2011 VA psychiatric examination, the examiner concluded the Veteran had occupational and social impairment with deficiencies in most areas.  A Global Assessment of Functioning score of 45 was assigned.  

In May 2013, a VA examiner determined that the Veteran's PTSD symptoms, which included social detachment, irritability and insomnia, resulted in occupational and social impairment such that he could not relate effectively to co-workers, receive supervision, maintain concentration and attention sufficient to perform tasks, adapt to changing work conditions, or adhere to a typical work schedule.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

The Board acknowledges there are conflicting findings in the record regarding the severity of the Veteran's service connected psychiatric disability.  In light of the determination following the August 2011 VA psychiatric examination that the Veteran had deficiencies in most areas, and resolving reasonable doubt in the Veteran's favor, the Board concludes that a 70 percent rating is warranted from the inception of the award. 

The Board must now determine whether a 100 percent evaluation is warranted for PTSD at any time during the appeal as his symptoms, while severe, do not more nearly approximate total social and industrial impairment at any time.  The record is devoid of findings suggesting that such a rating is warranted at any time during the Veteran's claim.  When hospitalized by the VA in October 2010, there was no indication of a psychosis.  The February 2011 VA psychiatric examination demonstrated he was fully oriented and had no audio and visual hallucinations.  The most recent VA psychiatric examination, conducted in October 2014, shows the Veteran had deficiencies in most areas.  Such findings are consistent with the 70 percent rating that has been assigned.  There is no evidence of gross impairment of thought processes, persistent delusions or hallucinations, or grossly inappropriate behavior.  Findings such as these are necessary for a 100 percent rating.  

The Veteran is competent to report symptoms he experiences, including depression and sleep impairment, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a 100 percent rating for PTSD with depressive disorder and substance abuse.  While the evidence supports a 70 percent rating prior to February 1, 2014, the Board concludes that the preponderance of the evidence is against the claim for a 100 percent rating at any time during the appeal.

	

Osteochondral fracture of the left talus

The Veteran was afforded a VA examination of the joints in July 2008.  He described an achy pain in his left ankle which had daily flare-ups.  He stated the ankle gives way at times, and that he has stiffness and swelling of the ankle.  On examination, it was noted he had a difficult time standing without support due to pain in the ankle. He was not able to stand on his toes or heels, or squat due to ankle pain.  There was no crepitus or effusion of the ankle.  Dorsiflexion was from 0-5 degrees passive, and 0-3 degrees active.  Plantar flexion was 0-30 degrees, passive and 0-35 degrees, active.  There was no evidence of varus or valgus angulation of the os calcis.  Eversion and inversion of the ankle were 0-5 degrees.  The Veteran experienced a significant degree of pain by muscle guarding and grunting throughout motion.  There was no change in the range of motion with repetitive movement.  The examiner indicated that any physical exertion activity of the left ankle would most likely provoke a flare-up of pain.  The impression was residual fractured talus, status post partial talus bone removal surgery with residual pain and restriction of motion of the left ankle.  The examiner stated that there could be significant alteration in the range of motion during a flare-up, along with an increase in pain and decrease in function.  The degree of any such change could not be stated with any medical accuracy without resorting to speculation.  

A VA examination of the joints was conducted in June 2009.  The Veteran reported chronic left ankle pain.  It was noted he wore orthopedic shoes and an ankle brace.  An examination of the left ankle and foot demonstrated normal alignment.  He had 0 degrees dorsiflexion (to neutral) and plantar flexion was 0-35 degrees.  There was pain on motion throughout the motion.  There was no additional limitation of motion after repetitive motion.  He had generalized tenderness to palpation of the ankle.  No definite ankle swelling was noted.  The impression was osteochondral talar neck fracture, status post excision of the osteochondral talar fragment. 

On VA examination of the joints in March 2010, the Veteran reported his left ankle pain had increased in severity since the previous evaluation, and claimed the pain was constant.  An examination revealed normal alignment of the foot and ankle.  Dorsiflexion was to 0 degrees and plantar flexion was 0-35 degrees.  There was increased pain on motion, but no additional limitation of motion after repetitive motion.  There was tenderness to palpation about the ankle.  The impression was osteochondral fracture of the left talus, status post surgical excision of the osteochondral fragment of the left talus.

The Veteran was again examined by the VA in July 2011.  An examination disclosed dorsiflexion of the left ankle was 0 degrees, and plantar flexion was 0-30 degrees.  He complained of extreme pain with any movement.  The diagnosis was status post osteochondral fracture of the left talus.  

Following a VA examination of the feet in October 2011, the examiner commented that the Veteran had limitation of motion of the left ankle in flexion and extension, and that it had progressively worsened due to his underlying degenerative joint disease.  The examiner stated that joint motion becomes diminished and flexion contractures occur as degenerative joint disease progresses due to chronic inflammation and synovial proliferation.

The Veteran was afforded a VA examination for his ankle in October 2014.  It was noted he had abnormal range of motion of the left ankle.  The examiner indicated the Veteran's severe pain might be part of the reason he was unable to dorsiflex the left ankle.  It was noted it was hard to tell whether the Veteran could dorsiflex as he resisted.  The inability to dorsiflex the ankle, if truly present, would make walking more difficult.  There was evidence of pain with weight bearing and pain on dorsiflexion and plantar flexion.  There was localized tenderness.  There were extreme objective findings with any and all palpation everywhere, followed by protracted complaints, which strongly suggested that the pain was exaggerated.  The Veteran was able to perform repetitive use testing with no additional loss of motion.  The examiner indicated he was unable to say without mere speculation whether pain, weakness, fatigability or incoordnation significantly limited the Veteran's functional ability with repeated use over time.  He noted the Veteran was not examined in such a manner so he could not objectively describe what, if any, additional limitations might occur.  The Veteran reported daily flare-ups of pain, to 10/10, that lasted for several hours.  Muscle strength testing was 4/5 on dorsiflexion and plantar flexion.  The examiner noted there was no ankylosis of the left ankle.  

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 20 percent evaluation may be assigned for severe limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

It is not disputed that the Veteran has significant limitation of motion of the left ankle, and this is reflected by the 20 percent rating that has been assigned.  This is the maximum evaluation that may be assigned for limitation of motion of an ankle.  In order to assign a higher rating, the record must demonstrate ankylosis.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The fact remains, however, he does maintain motion of the left ankle and, therefore, he does not have ankylosis.  The Board notes that the examiner indicated on the October 2014 VA examination that the Veteran did not have ankylosis of the left ankle.  

The Board is aware of the holding in Johnston v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  However, although the Veteran is currently in receipt of the maximum schedular disability rating available for the left ankle based on limited motion, and not ankylosis, it is necessary to consider whether additional functional loss due to pain and weakness on use results in the disability being comparable to ankylosis to the degree warranting a higher evaluation.  The Board finds that it does not.  Although the range of motion of the left ankle is reduced, the Board finds that such retained range of motion of the left ankle is not comparable to ankylosis.

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274.  The medical evidence does not reveal any findings of malunion of os calcis, astragalus, or astraglectomy.

Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Although the Veteran reportedly wears an ankle brace to help him ambulate, the 2013 VA examination report noted that imaging studies only revealed degenerative or traumatic arthritis without any other significant diagnostic test findings and/or results.  Thus, the record does not reveal any impairment, malalignment or malunion of the tibia or fibula to warrant a higher disability rating.  

In reaching this conclusion, the Board concedes the Veteran is competent to report symptoms he experiences, such as pain and limitation of motion, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his left ankle disability has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left ankle disability.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for osteochondral fracture of the left ankle.

      Additional considerations:  Extraschedular ratings and TDIU

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with PTSD and the left ankle disability are encompassed by the schedular criteria for the ratings that have been assigned.  The Veteran has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, the criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected impairment experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran testified during his March 2014 hearing that he had not worked since 1995 due to his ankle and PTSD, that he had worked as a truck driver, and that he had obtained his GED (High School General Equivalency Diploma) while he was in the military.  

The Veteran testified that he stopped working as a truck driver after he had an accident due to a broken axle and because he had trouble operating the truck due to his ankle.  The evidence also shows that he had previously worked as a sewing machine repairman.  As noted above, the Veteran is currently in receipt of TDIU benefits from January 15, 2014, so the question becomes whether TDIU was warranted prior to that date based on his left talus disability or his PTSD as per Rice.  

The preponderance of the evidence is against a finding that TDIU is warranted prior to January 15, 2014 as part of the pending increased rating claims for PTSD and a left ankle disability.  The October 2014 left ankle examiner, who noted that the Veteran reported he left his job as a truck driver due to left ankle pain, clearly states that the Veteran "would be able to work at sedentary job on basis of ankle/foot" and that "ankle/foot do not prevent him from being able to secure and follow a substantially gainful occupation."  There is no medical opinion to the contrary.  A May 2013 VA foot examiner noted the Veteran had not worked since 2006 "because of multiple medical problems" which included a nonservice-connected knee disability in addition to his service-connected PTSD and ankle disorders.   

Likewise, VA examiners who have assessed the Veteran's PTSD disability prior to 2014 have consistently determined that the Veteran's PTSD symptomatology does not result in total occupational impairment.  The preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation at any time prior to January 15, 2014, due to PTSD.  In May 2013, a VA examiner determined that the Veteran's PTSD symptoms, which included social detachment, irritability and insomnia, resulted in occupational and social impairment such that he could not relate effectively to co-workers, receive supervision, maintain concentration and attention sufficient to perform tasks, adapt to changing work conditions, or adhere to a typical work schedule.  However, that examiner concluded that the Veteran's occupational and social impairment was best summarized as including deficiencies in most areas, not total occupational and social impairment.  The August 2011 VA examiner clearly found that "his mental health conditions would not prevent him from maintaining employment."  During the February 2011 VA PTSD examination, his inability to work was attributed to "chronic physical pain" and the examiner noted that he stopped working due to bilateral knee and foot disabilities (the Board notes that the Veteran is only service-connected for the left foot and ankle).  The Veteran also denied having any work-related problems due to his psychiatric symptoms.

Thus, the preponderance of the evidence is against a finding that TDIU is warranted as part of the higher rating claims based on PTSD and left ankle disability alone prior to January 15, 2014.  

	Earlier effective date 

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

The Veteran submitted a claim for service connection for PTSD on October 15, 2009.  By rating decision dated May 2011, the RO granted service connection for PTSD with depressive disorder, and assigned a 30 percent evaluation for it, effective October 15, 2009.  (The rating was subsequently increased to 50 percent, effective October 15, 2009.  In addition, a September 2011 rating action granted service connection for substance abuse and rated it with the service-connected PTSD.)  Since the Veteran did not file a claim for service connection within one year of his separation from service, there is no basis for an earlier effective date.  In addition, since service connection had not previously been established for such disability, even if the Veteran had been treated for PTSD prior to this date, any such medical records could not be construed as an informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Accordingly, there is no basis on which an effective date prior to October 15, 2009, the date the Veteran's claim was received, may be assigned for the award of service connection for PTSD. 


ORDER

The appeal as to the claim seeking service connection for a low back disability is dismissed.

The appeal as to the claim seeking service connection for a left hand disability is dismissed.

Service connection for a right knee disability, to include on a secondary basis, is denied. 

Service connection for a right ankle disability, to include on a secondary basis, is denied.  

A rating of 70 percent for PTSD with depressive disorder and substance abuse is granted for the period from October 5, 2009 through January 31, 2014, subject to the governing law and regulations pertaining to the payment of monetary benefits.

A rating in excess of 70 percent for PTSD with depressive disorder and substance abuse is denied.

An increased rating for osteochondral fracture of the left talus is denied.

An effective date for an award of service connection for PTSD prior to October 15, 2009 is denied.


REMAND

By rating action dated November 2011, the RO granted service connection for degenerative joint disease of the left foot, and assigned a 10 percent evaluation for it effective December 6, 2010.  In correspondence received in December 2011, the Veteran disagreed with the effective date that was assigned.  A statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, the claim will be before the Board only if the claimant timely perfects an appeal in the manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:


The RO should issue an appropriate statement of the case addressing the claim for an earlier effective date for an award of service connection for degenerative joint disease of the left foot.  The appellant should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued/

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


